UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TERA GROUP, INC., ef al.,
Plaintiffs,

wi No. 17 Civ. 4302 (RJS)
ORDER

CITIGROUP, INC., ef al.,

Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

This Addendum is an integral part of the Order of today’s date granting confidentiality
protection to certain materials. Notwithstanding any other provision, no document may be filed
with the Clerk under seal without a further Order of this Court addressing the specific documents
to be sealed. Any application to seal shall be accompanied by an affidavit or affidavits and a
memorandum of law, demonstrating that the standards for sealing have been met and specifically
addressing Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006) and any
other controlling authority.

Nothing herein is intended to alter or modify the applicability of Federal Rule of Civil
Procedure 5.2 to this case. The redactions expressly authorized by Rule 5.2 may be made
without further application to the Court.

SO ORDERED.

Dated: November 12, 2019
New York, New York

  

 

HARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

  
